Mr. Justice Paxson
delivered the opinion of the court,
This case is singular in its obscurity. This peculiarity runs all *465through it, and is nowhere more apparent than in the agreements and deeds of the parties upon which this litigation is based. Nor does the record, as printed, throw much light upon the case. The appellant appeals as a creditor of the estate of Joseph P. McDivit, yet, there is not a word in his paper-book to show that he is a creditor, and, but for the admission in the counter-statement of the appellees, we would be justified in dismissing his appeal for that reason. A portion only of the auditor’s report is printed, and from it we can form.but an imperfect idea of the condition of the estate, and of the position of the respective claimants thereon. If our conclusions .are not as satisfactory as they might be, it is owing to the imperfect manner in which the ca'se is presented, and the feeble light thrown upon it by the proceedings below.
There appears to be only one question, viz., that the court erred in allowing interest on the claim of the appellees. It is as clear as anything can be in such an obscure ease, that under the agreement of July 1st 1864, and the deed of August 2d 1866, the appellees retained an interest in the land conveyed by them to Joseph P. McDivit. The amount of their interests, respectively, was estimated in dollars merely for the purpose of showing the proportion or share owned by each. . Thus, the whole was valued at $20,002.96 ; the interest of Mary McDivit was $2619.92, that is to say, her interest in 'the property was in the precise proportion of $2619.92 to $20,002.96. The agreement of July 1st 1864, provides that the rents-, issues and profits accruing from April 1st 1864, should be divided between the parties according to their several and respective interests in the property. The deed of 1866 is silent as to the profits. Agreement “Z” was made on the 1st of October 1875, between the appellant as administrator of the said Joseph P. McDivit and the appellees, and liquidates the interests of the- said appellees, and converts the same from an interest in the land to a claim against the estate of McDivit. The agreement means this or nothing. It says that the respective amounts “ shall be regarded as the amounts due and coming to said parties by said Joseph P. McDivit, as executor of the estate of James McDivit, in full, and final settlement of their respective shares, parts, portions and legacies out of the estate, real, personal and mixed of James McDivit, deceased, and for the payment of which the estate of Joseph P. McDivit is regarded as liable.” This liquidation was subject, however, to the contingency of the real estate selling for $20,002.96. If it sold for less the liquidated claims were to abate proportion ably. But if abated for such reason, why not draw interest ? It is too clear for argument that after the execution of agreement “Z,” the rents, issues and profits belonged to Joseph P. McDivit. The appellees have no claim thereon, as their, interest in the land was turned into a claim against the estate of the deceased executor. They thus *466became mere creditors of the estate, and as such are as much entitled to interest as are the other creditors.
The decree is affirmed, and the appeal dismissed at the costs of the appellant.
Mr. Justice Gordon, dissented.